
	
		II
		111th CONGRESS
		2d Session
		S. 3371
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 13, 2010
			Mrs. McCaskill (for
			 herself, Mr. Lieberman, and
			 Ms. Collins) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to
		  improve access to mental health care counselors under the TRICARE program, and
		  for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 TRICARE Mental Health Care Access
			 Act.
		2.Mental health counselors under the TRICARE
			 program
			(a)Referral under TRICARE
				(1)ReferralParagraph (8) of section 1079(a) of title
			 10, United States Code, is amended—
					(A)by inserting or licensed or
			 certified mental health counselors after certified marriage and
			 family therapists both places it appears; and
					(B)by inserting or licensed or
			 certified mental health counselors after that the
			 therapists.
					(2)Authority to assess medical or
			 psychological necessity of service or supplyParagraph (13) of such section is amended
			 by inserting licensed or certified mental health counselor,
			 after certified marriage and family therapist,.
				(b)Services of mental health
			 counselors
				(1)Authority to enter into personal services
			 contractsSection 704(c)(2)
			 of the National Defense Authorization Act for Fiscal Year 1995 (10 U.S.C. 1091
			 note) is amended by inserting mental health counselors, after
			 psychologists,.
				(2)Applicability of licensure requirements for
			 health care professionalsSection 1094(e)(2) of title 10, United
			 States Code, is amended by inserting mental health counselor,
			 after psychologist,.
				(c)Requirements for mental health counselors
			 practicing under TRICAREFor
			 purposes of practicing as a mental health counselor under the TRICARE program
			 pursuant to the amendments made by subsections (a) and (b), an individual shall
			 meet the following:
				(1)The individual shall possess a masters
			 degree or higher level degree in counseling from a program in mental health
			 counseling or clinical mental health counseling that is accredited by the
			 Council for Accreditation of Counseling and Related Educational
			 Programs.
				(2)The individual shall possess a State
			 license in mental health counseling at the clinical or higher
			 level or at the highest level available in States that have tiered licensing
			 schemes.
				(3)The individual shall have passed the
			 National Clinical Mental Health Counseling Examination.
				(4)The individual shall have a well-defined
			 scope of practice (as determining utilizing a systematic assessment of the
			 professional competencies necessary to address the mental and behavioral needs
			 of the population of beneficiaries under the TRICARE program).
				(d)Reports on implementation
				(1)Initial
			 reportNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall submit to Congress a report on the implementation of this section and the
			 amendments made by this section.
				(2)Updated
			 reportNot later than one
			 year after the date of the enactment of this Act, the Secretary shall submit to
			 Congress an update to the report submitted under paragraph (1).
				(e)TRICARE program definedIn this section, the term TRICARE
			 program has the meaning given that term in section 1072(7) of title 10,
			 United States Code.
			
